Exhibit 10.1

 

THIS ASSET PURCHASE AGREEMENT is made as of the 5th day of May, 2008, between

 

HOSTOPIA.COM INC., a company incorporated under the laws of the State of
Delaware (hereinafter “HOSTOPIA”)

 

OF THE FIRST PART

 

- and -

 

TUCOWS.COM CO., a corporation incorporated under the laws of Nova Scotia
(hereinafter “TUCOWS”)

 

OF THE SECOND PART

 

WHEREAS TUCOWS provides its customers with shared web hosting and related
services through the URL http://www.domaindirect.com and otherwise;

 

AND WHEREAS duly authorized representatives of the parties hereto signed a
letter of intent dated April 8, 2008 with respect to the proposed sale of
certain of TUCOWS’ assets to HOSTOPIA;

 

AND WHEREAS HOSTOPIA wishes to purchase from TUCOWS, and TUCOWS wishes to sell,
certain of the assets of the Shared Webhosting Business (as defined below).

 

NOW THEREFORE, HOSTOPIA agrees to purchase from TUCOWS, and TUCOWS agrees to
sell to HOSTOPIA, the Purchased Assets (as hereinafter defined) on the following
terms and conditions:

 

1.                                      Defined Terms

 

In this Agreement and in the schedules hereto, the following terms and
expressions will have the following meanings and capitalized terms not defined
below will have the meanings ascribed to them in the body of this Agreement:

 

“Closing” has the meaning ascribed thereto in Section 7;

 

“Closing Date” has the meaning ascribed thereto in Section 7;

 

“Deferred Revenue” has the meaning ascribed thereto in Section 4;

 

“Domain Direct End-Users” means end-users that receive Domain Direct Services
from TUCOWS and that are currently hosted on HOSTOPIA’s servers, but excludes
all customers to whom the Services are provided in conjunction with Trellix
products and services.

 

“Domain Direct Services” means the webhosting services offered by TUCOWS at
domaindirect.com and related websites, but excludes any “Web Identity” accounts
or services.

 

1

--------------------------------------------------------------------------------


 

“Encumbrances” means all  mortgages, charges, pledges, security interests,
liens, encumbrances, actions, claims, demands and equities of any nature
whatsoever or howsoever arising and any rights or privileges capable of becoming
any of the foregoing;

 

“End-Users” means the customers of the Shared Webhosting Business who are the
end-users of the Services and includes Domain Direct End-Users, IYD End-Users
and Net Identity End-Users, but excludes all customers to whom the Services are
provided in conjunction with Trellix products and services;

 

“End-User Agreements” means all services agreements between TUCOWS and End-Users
relating to the Shared Webhosting Services, the current form of which is
attached as Schedule A;

 

“End-Users Information” means all information possessed by TUCOWS identifying
and describing the End-Users, including, but not limited to, all customer lists,
email addresses, addresses, phone numbers, credit card information, billing
information, user ID’s and passwords, as set out in Schedule B;

 

“Financial Information” means the financial information relating to the revenues
of the Shared Webhosting Business, as set out in Schedule C;

 

“GAAP” means United States generally accepted accounting principles;

 

“Governmental Charges” means all taxes, customs duties, rates, levies,
assessments, reassessments and other charges, together with all penalties,
interest and fines with respect thereto, payable to any federal, state,
municipal, local or other government or governmental agency, authority, board,
bureau or commission, domestic or foreign;

 

“Intellectual Property” means any intellectual property essential to the Shared
Webhosting Business, including any software licenses owned or used by TUCOWS
with respect to the Shared Webhosting Business, as more fully described in
Schedule D;

 

“IYD End-Users” means end-users that receive IYD Services from TUCOWS.

 

“IYD Services” means the webhosting services offered by TUCOWS at iyd.com and
related websites;

 

“Interim Period” has the meaning ascribed thereto in Section 11;

 

“Migrated End-Users” means the Net Identity End-Users and IYD End-Users that are
not currently hosted upon HOSTOPIA’s servers, and which are hosted on HOSTOPIA’s
servers on or before the date that is 90 days following the Closing Date, as
further described in Schedule E.

 

“Net Identity End-Users” means end-users that receive Net Identity Services from
TUCOWS at netidentity.com and related websites.

 

2

--------------------------------------------------------------------------------


 

“Net Identity Services” means web hosting services offered by TUCOWS at
netidentity.com and related websites.

 

“Pre-Closing Annualized Revenue” has the meaning ascribed thereto in Section 4.

 

“Purchased Assets” has the meaning ascribed thereto in Section 2 of this
Agreement;

 

“Purchase Price” has the meaning ascribed thereto in Section 4;

 

“Services” means the Domain Direct Services, IYD Services and Net Identity
Services, ;

 

“Shared Webhosting Business” means the business associated with the sale of the
Services to the End Users, as of the date herein.

 

2.                                      Purchased Assets

 

HOSTOPIA will purchase from TUCOWS the following assets used in connection with
the Shared Webhosting Business (the “Purchased Assets”), free and clear of all
Encumbrances, for the purchase price as set forth below:

 

(a)                                  The right to host End-Users’ websites in
accordance with the End-User Agreements;

 

(b)                                 TUCOWS’ contractual rights and obligations
relating to the delivery of Services to End-Users, including those arising under
all End-User Agreements;

 

(c)                                  The End-Users Information; and

 

(d)                                 All causes of action, lawsuits, judgments,
deposits, refunds, rebates, choses in action, rights of recovery, rights of
set-off, rights of recoupment, claims and demands of any nature available to or
being pursued by TUCOWS with respect to the Shared Webhosting Business or
ownership, use, function or value of any of the Purchased Assets or Assumed
Liabilities.

 

3.                                      Excluded Assets

 

For greater certainty, the Purchased Assets do not include any tangible assets
of TUCOWS or any other assets used in connection with any business of TUCOWS
other than the Shared Webhosting Business.

 

4.                                      Purchase Price and Adjustment

 

(a)                                  Purchase Price. The aggregate purchase
price (the “Purchase Price”) for the Purchased Assets shall, subject to the
Adjustment, be an amount equal to [X — Y - Z], where X and Y are defined as
follows:

 

X = 1.3 x Pre-Closing Annualized Revenue

Y = .15 x Deferred Revenue

Z = .28 x Net Identity Deferred Revenue

 

3

--------------------------------------------------------------------------------


 

The calculation of the Purchase Price is set out in Schedule C.

 

(b)                                 Purchase Price Payment. Payment of the
Purchase Price shall be as follows:

 

(I)            TWENTY PERCENT (20%) OF THE PURCHASE PRICE SHALL BE PAID BY
HOSTOPIA TO TUCOWS UPON SIGNING THE DEFINITIVE AGREEMENT; AND

 

(II)           EIGHTY PERCENT (80%) OF THE PURCHASE PRICE SHALL BE PAID BY
HOSTOPIA TO TUCOWS ON THE CLOSING DATE.

 

All payments shall be made by certified cheque, wire transfer of immediately
available funds, or as may otherwise be mutually agreed by the parties.

 

(c)                                  Adjustment. TUCOWS shall pay HOSTOPIA an
amount equal to the Adjustment, no later than 90 days following the Closing
Date.

 

“Adjustment” means an amount equal to:

 

(a)                                  the aggregate of all fees for the Services
received by TUCOWS, if any, during the 90 day period following the Closing Date
from Domain Direct End-Users; plus

 

(b)                                 the aggregate of all fees for the Services
received by TUCOWS, if any, during the 90 day period following the Closing Date
from IYD End-Users; plus

 

(c)                                  the aggregate of all fees for the Services
received by TUCOWS, if any, during the 90 day period following the Closing Date
from Net Identity End-Users, less the Billing Allowance, Customer Service
Allowance and Hosting Allowance on a pro-rata basis (all as defined below); plus

 

(d)                                 the amount that HOSTOPIA has paid TUCOWS for
the IYD End-Users and Net Identity End-Users in accordance with this Agreement
to the extent that the number of Migrated End-Users is less than the number of
IYD End-Users and Net Identity End-Users ; provided that if the number of
Migrated End-Users is greater than the number of IYD End-Users and Net Identity
End-Users, TUCOWS shall be credited with the amount that HOSTOPIA would have
been obligated to pay TUCOWS for such Migrated End-Users in accordance with this
Agreement; plus

 

(e)                                  the amount that HOSTOPIA has paid TUCOWS
for the End-Users in accordance with this Agreement to the extent that HOSTOPIA
is unable to collect any fees for the Services from the End-Users after
exercising commercially reasonable efforts to collect such fees provided that in
the case of i) End-Users who pay for the Services monthly, such End-Users have
not, prior to Closing, paid TUCOWS for at least 2 months and, ii) in the case of
End-Users who pay for the Services annually, such End-Users have not paid TUCOWS
for at least 1 year prior to Closing.

 

4

--------------------------------------------------------------------------------


 

“Billing Allowance” means, so long as TUCOWS continues to invoice and collect
fees from Net Identity End-Users, an amount equal to 10% of the fees received by
TUCOWS from Net Identity End-Users;

 

“Customer Service Allowance” so long as TUCOWS continues to provide customer
service and support to Net Identity End-Users, an amount equal to 30% of the
fees received by TUCOWS or HOSTOPIA during the period of time that customer
service and support was provided to Net Identity End-Users;

 

“Deferred Revenue” means the aggregate of all amounts previously invoiced by
TUCOWS to Domain Direct End-Users and IYD End-Users for the Services, which, as
of the last day of the most recently completed fiscal quarter of TUCOWS (being
the quarterly period ending March 31, 2008), had not been recognized as revenue
in accordance with GAAP, as set out in Schedule C.

 

“Hosting Allowance” means so long as TUCOWS continues to host Net Identity
End-Users on its servers, an amount equal to 20% of the fees received by TUCOWS
or HOSTOPIA during the period of time that hosting services were provided to Net
Identity End-Users;

 

“Net Identity Deferred Revenue” means the aggregate of all amounts previously
invoiced by TUCOWS to Net Identity End-Users for the Services, which, as of the
last day of the most recently completed fiscal quarter of TUCOWS (being the
quarterly period ending March 31, 2008), had not been recognized as revenue in
accordance with GAAP, as set out in Schedule C.

 

“Pre-Closing Annualized Revenue” means A) all revenues (less all taxes, refunds
or adjustments) earned by TUCOWS in relation to providing the Services to the
End-Users, as such revenues were recognized by TUCOWS in accordance with GAAP
during TUCOWS’ most recently completed fiscal quarter (being the quarterly
period ending March 31, 2008), multiplied by B) 4, as set out in Schedule C.

 

5.                                      Assumed Liabilities

 

HOSTOPIA will not assume any of the liabilities or obligations of TUCOWS of any
nature or kind whatsoever, contingent or otherwise, other than liabilities of
TUCOWS related to the Purchased Assets expressly assumed by HOSTOPIA herein
(“Assumed Liabilities”).   For greater certainty, the Assumed Liabilities shall
include all obligations of TUCOWS to be performed after the Closing Date under
the End-User Agreements.

 

6.                                      Non-Solicitation/Non-Competition

 

During the period beginning on the Closing Date and ending three years following
the termination of the Shared Hosting Marketing Agreement (as defined below),
unless otherwise agreed in writing:

 

(a)                                  neither HOSTOPIA nor TUCOWS will directly
or indirectly solicit or hire any employees of the other party (or such other
party’s affiliates or subsidiaries) for employment, or any undertaking with
which such party is associated;

 

5

--------------------------------------------------------------------------------


 

(b)                                 TUCOWS shall not alone, through any
subsidiary, affiliate or joint venture or as a member, partner, or agent of any
partnership, or as an agent, member, stockholder (except stockholder of not more
than five percent (5%) of the outstanding stock of any company listed on a
national securities exchange or traded over the counter) or as an investor in
any corporation or other person or entity of any kind whatsoever, directly or
indirectly, sell or market to End-Users services that are competitive with the
Services of the Shared Webhosting Business.  Notwithstanding the foregoing,
TUCOWS shall be permitted to market webhosting services on behalf of HOSTOPIA
and refer customers to HOSTOPIA in accordance with the Shared Hosting Marketing
Agreement during its term.

 

7.                                      Closing

 

The parties intend that the closing of the transaction provided for in this
Agreement (“Closing”) will occur on May 15, 2008 (the “Closing Date”) or another
date mutually satisfactory to both HOSTOPIA and TUCOWS, subject to the
fulfilment of all of the conditions precedent set out in Section 9.

 

8.                                      Closing Deliveries

 

The parties shall take such actions and execute such documents as are required
to complete the transactions contemplated by this Agreement at the Closing,
including those set forth below:

 

TUCOWS’ Closing Deliveries. On or before the Closing Date, TUCOWS shall deliver
or cause to be delivered to HOSTOPIA the following:

 

(a)                                  a certificate of good standing or similar
certificate with respect to TUCOWS, dated as of the Closing Date, such
certificate to be issued by the Province of Nova Scotia, which certificate shall
indicate that TUCOWS is in good standing;

 

(b)                                 a general conveyance and assumption of
liabilities agreement substantially in the form of Schedule F duly executed by
TUCOWS, together with such other bills of sale or instruments of conveyance,
assignment or transfer as may be reasonably required by HOSTOPIA, including
assignment of the End-User Agreements in form acceptable to HOSTOPIA;

 

(c)                                  consents to the assignment of any contract
under which consent is required executed by all persons whose consent is
required in form acceptable to HOSTOPIA;

 

(d)                                 a certificate of the President or other
senior officer of TUCOWS dated as of the Closing Date in the form of Schedule G;

 

(e)                                  a certificate of the Secretary or other
officer of TUCOWS in the form of Schedule H;

 

6

--------------------------------------------------------------------------------


 

(f)                                    the shared hosting marketing agreement
(the “Shared Hosting Marketing Agreement”) duly executed by TUCOWS attached
hereto as Schedule I.

 

(g)                                 the trade-mark license agreement
(“Trade-Mark License Agreement”) duly executed by TUCOWS attached hereto as
Schedule J;

 

(h)                                 the license agreement relating to Net
Identity Services (“Net Identity License Agreement”) attached hereto as Schedule
K.

 

(i)                                     good and marketable title to and
exclusive possession of the Purchased Assets, free and clear of any and all
Encumbrances; and

 

(j)                                     all deeds of conveyance, bills of sale,
assurances, transfers, assignments, consents, and such other agreements,
documents and instruments as may be reasonably required by HOSTOPIA to complete
the transactions provided for in this Agreement.

 

HOSTOPIA’s Closing Deliveries. At the Closing, HOSTOPIA shall deliver or cause
to be delivered to TUCOWS the following:

 

(a)                                  payment to TUCOWS of the amounts due on
Closing pursuant to Section 4;

 

(b)                                 a general conveyance and assumption of 
liabilities agreement substantially in the form of Schedule F duly executed by
HOSTOPIA; and

 

(c)                                  the Shared Web Hosting Marketing Agreement
duly executed by HOSTOPIA attached hereto as Schedule I.

 

9.                                      Conditions of Closing

 

The closing of this transaction is subject to the following conditions precedent
in favour of HOSTOPIA, which conditions may be waived by HOSTOPIA in its sole
discretion:

 

(a)                                  HOSTOPIA shall be satisfied with its due
diligence investigations, provided that this condition shall be deemed to be
waived by HOSTOPIA unless HOSTOPIA otherwise notified TUCOWS on or before May 9,
2008;

 

(b)                                 All Purchased Assets shall have been sold,
assigned and transferred to HOSTOPIA by TUCOWS free and clear of all
Encumbrances;

 

(c)                                  To the extent that any websites, data or
information of End-Users are required to be hosted on HOSTOPIA’s servers, such
information shall have been hosted on HOSTOPIA’s servers;

 

(d)                                 The Board of Directors of each of HOSTOPIA
and TUCOWS shall have approved the purchase of the Shared Webhosting Business by
HOSTOPIA;

 

7

--------------------------------------------------------------------------------


 


(E)           TUCOWS AND HOSTOPIA SHALL HAVE ENTERED INTO THE SHARED WEB HOSTING
MARKETING AGREEMENT;


 


(F)            TUCOWS SHALL HAVE GRANTED HOSTOPIA A FULLY PAID-UP LICENSE IN
CONNECTION WITH THE PURCHASED ASSETS TO USE THE WORDS A) “DOMAINDIRECT” AND B)
“NETIDENTITY” IN ACCORDANCE WITH THE LICENSE AGREEMENT;


 


(G)           TUCOWS AND HOSTOPIA SHALL HAVE ENTERED INTO THE NET IDENTITY
LICENSE AGREEMENT.


 


(H)           ALL OF TUCOWS’ CONTRACTUAL RIGHTS AND OBLIGATIONS RELATING TO THE
SHARED WEBHOSTING BUSINESS, INCLUDING ALL END-USER AGREEMENTS, SHALL HAVE BEEN
ASSIGNED TO AND ASSUMED BY HOSTOPIA;


 


(I)            ALL REQUISITE GOVERNMENTAL AND REGULATORY APPROVALS OF,
EXEMPTIONS FROM AND CONSENTS REQUIRED TO CONSUMMATE THIS AGREEMENT SHALL HAVE
BEEN OBTAINED AND ALL WAITING PERIODS PRESCRIBED BY LAW SHALL HAVE EXPIRED;


 


(J)            TUCOWS SHALL HAVE OBTAINED ALL NECESSARY CONSENTS AND APPROVALS
TO THE TRANSFER OF ANY CONTRACTS, LICENSES AND OTHER INSTRUMENTS BEING
TRANSFERRED WHICH HOSTOPIA CONSIDERS MATERIAL TO THE SHARED WEBHOSTING BUSINESS;


 


(K)           THERE SHALL HAVE BEEN NO MATERIAL ADVERSE CHANGE TO THE SHARED
WEBHOSTING BUSINESS SINCE MARCH 31, 2008 AND THE SHARED WEBHOSTING BUSINESS
SHALL HAVE BEEN CARRIED ON IN THE ORDINARY COURSE;


 


(L)            TUCOWS SHALL HAVE DELIVERED THE FINANCIAL INFORMATION RELATING TO
THE SHARED WEBHOSTING BUSINESS;


 


(M)          TUCOWS SHALL HAVE DELIVERED ALL RECORDS OF THE SHARED WEBHOSTING
BUSINESS, AND ALL OF THE SCHEDULES ATTACHED HERETO SHALL HAVE BEEN COMPLETED AND
UPDATED, TO HOSTOPIA’S SATISFACTION;


 


(N)           TUCOWS SHALL HAVE PROVIDED TO HOSTOPIA EVIDENCE SATISFACTORY TO
HOSTOPIA THAT THE BULK SALES LEGISLATION IN EACH STATE OR PROVINCE IN WHICH THE
PURCHASED ASSETS ARE LOCATED HAS BEEN COMPLIED WITH OR THAT THE SALE OF THE
PURCHASED ASSETS IS EXEMPT FROM COMPLIANCE WITH SUCH LEGISLATION.


 


(O)           ALL DOCUMENTS SET OUT IN SECTION 8 TO BE DELIVERED BY TUCOWS SHALL
HAVE BEEN DELIVERED; AND


 


THE CLOSING OF THIS TRANSACTION IS SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT
IN FAVOUR OF TUCOWS, WHICH CONDITIONS MAY BE WAIVED BY TUCOWS IN ITS SOLE
DISCRETION:


 


(A)           TUCOWS SHALL HAVE RECEIVED PAYMENT OF ALL AMOUNTS DUE FROM
HOSTOPIA UNDER THIS AGREEMENT ON OR BEFORE CLOSING;

 

8

--------------------------------------------------------------------------------


 


(B)           ALL DOCUMENTS SET OUT IN SECTION 8 TO BE DELIVERED BY HOSTOPIA
SHALL HAVE BEEN DELIVERED;


 


(C)           ALL OF TUCOWS’ CONTRACTUAL RIGHTS AND OBLIGATIONS RELATING TO THE
SHARED WEBHOSTING BUSINESS, INCLUDING ALL END-USER AGREEMENTS, SHALL HAVE BEEN
ASSIGNED TO AND ASSUMED BY HOSTOPIA.


 

10.                               Representations and Warranties

 

TUCOWS represents and warrants to HOSTOPIA (which representations and warranties
shall survive for a period that begins on the date this Agreement is signed and
ends two (2) years following the Closing Date), as follows, and confirms that
HOSTOPIA is relying upon the accuracy of such representations and warranties in
connection with the purchase of the Purchased Assets and the completion of the
other transactions contemplated hereunder:

 

(a)                                 Corporate Authority and Binding Obligation. 
TUCOWS has good right, full corporate power and absolute authority to enter into
this Agreement and to sell, assign and transfer the Purchased Assets to HOSTOPIA
in the manner contemplated herein and to perform all of TUCOWS’ obligations
under this Agreement.  TUCOWS and its respective shareholders and board of
directors have taken all necessary or desirable actions, steps and corporate and
other proceedings to approve or authorize, validly and effectively, the entering
into, and the execution, delivery and performance of, this Agreement and the
sale and transfer of the Purchased Assets by TUCOWS to HOSTOPIA.  This Agreement
is a legal, valid and binding obligation of TUCOWS, enforceable against TUCOWS
in accordance with its terms.

 

(b)                                No Other Purchase Agreements.  No person or
entity has any agreement, option, understanding or commitment, or any right or
privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement, option or commitment, for the purchase or other acquisition from
TUCOWS of any of the Purchased Assets, or any rights or interest therein.

 

(c)                                 Contractual and Regulatory Approvals. TUCOWS
is not under any material obligation, contractual or otherwise, to request or
obtain the consent of any person, and no permits, licences, certifications,
authorizations or approvals of, or notifications to, any federal, state,
municipal or local government or governmental agency, board, commission or
authority are required to be obtained by TUCOWS:

 

(i)            in connection with the execution, delivery or performance by
TUCOWS of this Agreement or the completion of any of the transactions
contemplated herein;

 

(ii)           to avoid the loss of any material permit, licence, certification
or other authorization relating to the Shared Webhosting Business; or

 

(iii)          in order that the authority of HOSTOPIA to carry on the Shared
Webhosting Business in all material respects in the ordinary course and in

 

9

--------------------------------------------------------------------------------


 

the same manner as presently conducted remains in good standing and in full
force and effect as of and following the closing of the transactions
contemplated hereunder.

 

(d)                                Status and Governmental Licences

 

(i)            TUCOWS is a corporation duly incorporated and validly subsisting
in all respects under the laws of its jurisdiction of incorporation.  TUCOWS has
all necessary corporate power to own its properties and to carry on its business
as it is now being conducted.

 

(ii)           TUCOWS holds all necessary licences, registrations and
qualifications to carry on the Shared Webhosting Business in each jurisdiction
in which:

 

(A)          it owns any of the Purchased Assets; or

 

(B)          the nature or conduct of the Shared Webhosting Business or any part
thereof, or the nature of the Purchased Assets or any part thereof, makes such
qualification necessary to enable the Shared Webhosting Business to be carried
on as now conducted or to enable the Purchased Assets to be owned and operated.

 

(e)                                 Compliance with Constating Documents,
Agreements and Laws.  The execution, delivery and performance of this Agreement
and the completion of the transactions contemplated herein, will not constitute
or result in a violation, breach or default, under:

 

(i)            any term or provision of any of the articles, by-laws or other
constating documents of TUCOWS; or

 

(ii)           the terms of any indenture, agreement (written or oral),
instrument or understanding or other obligation or restriction to which TUCOWS
is a party or by which it is bound.

 

(f)            Financial Information.  The Financial Information has been
prepared in accordance with GAAP, applied on a basis consistent with that of the
previous fiscal years, is true, correct and complete in all material respects
and presents fairly the revenues of the Shared Web-Hosting Business during the
periods specified therein.

 

(g)           All Material Liabilities.  There are no liabilities (contingent or
otherwise) of TUCOWS of any kind whatsoever in respect of which HOSTOPIA may
become liable on or after the consummation of the transactions contemplated by
this Agreement, except the Assumed Liabilities.

 

(i)            Absence of Certain Changes or Events.  Since March 31, 2008, and
except in connection with the actions by TUCOWS to sell the Shared Webhosting
Business, TUCOWS has:

 

10

--------------------------------------------------------------------------------


 

(i)            operated the Shared Webhosting Business only in the ordinary
course thereof, consistent with past practices;

 

(ii)           not created any Encumbrance upon any of the Purchased Assets;

 

(iii)          not made any material change in the method of billing customers
or the credit terms made available by the Shared Webhosting Business to
customers;

 

(iv)          not made any material change with respect to any method of
management, operation or accounting in respect of the Shared Webhosting
Business;

 

(v)           not amended the revenue recognition policy with respect to the
Shared Webhosting Business to accelerate the recognition of any development,
disposition, incentive, performance or similar fees payable under the End-User
Agreements;

 

(vi)          not suffered any damage, destruction or loss (whether or not
covered by insurance) relating to the Shared Webhosting Business which has
materially adversely affected or could materially adversely affect the Shared
Webhosting Business;

 

(vii)         not entered into or amended any material agreement relating to the
Shared Webhosting Business;

 

(viii)        not suffered any extraordinary loss relating to the Shared
Webhosting Business;

 

(ix)          not made or incurred any material change in, or become aware of
any event or condition which is likely to result in a material change in, the 
Shared Webhosting Business or its relationships with its customers or suppliers;
or

 

(x)           not authorized, agreed or otherwise become committed to do any of
the foregoing.

 

(i)            Tax Matters.  TUCOWS has paid all Governmental Charges which are
due and payable by it on or before the date hereof. There are no actions, suits,
proceedings, investigations, enquiries or claims now pending or made or
threatened against TUCOWS in respect of Governmental Charges.  TUCOWS has
withheld from each amount paid or credited to any person or entity the amount of
Governmental Charges required to be withheld therefrom and has remitted such
Governmental Charges to the proper tax or other receiving authorities within the
time required under applicable legislation.

 

(j)            Litigation.  There are no actions, suits or proceedings, judicial
or administrative (whether or not purportedly on behalf of TUCOWS) threatened or
pending against, or, by or against or affecting TUCOWS which relate to the
Shared

 

11

--------------------------------------------------------------------------------


 

Webhosting Business, at law or in equity, or before or by any court or any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign.

 

(k)                                 Title to Assets.  TUCOWS is the owner of and
has good and marketable title to all of the Purchased Assets, free and clear of
Encumbrances.  No other person owns or has any Encumbrance against the Purchased
Assets.

 

(l)                                    Intellectual Property. Schedule D lists
and contain a description of all of the Intellectual Property.

 

(m)          Partnerships or Joint Ventures.  TUCOWS is not, in relation to any
part of the Shared Webhosting Business, a partner or participant in any
partnership, joint venture, profit-sharing arrangement or other association of
any kind and is not party to any agreement under which TUCOWS agrees to carry on
any part of the Shared Webhosting Business in such manner or by which TUCOWS
agrees to share any revenue or profit of the Shared Webhosting Business with any
other person or entity.

 

(n)           Restrictions on Doing Business.  TUCOWS is not subject to any
judgment, order or requirement of any court or governmental authority which is
not of general application to persons carrying on a business similar to the
Shared Webhosting Business.

 

(o)                                Outstanding Agreements.  TUCOWS is not a
party to or bound by any outstanding or executory agreement, contract or
commitment, whether written or oral, relating to the Shared Webhosting Business,
except for the End-User Agreements.

 

(p)                                Good Standing of Agreements.  TUCOWS is not
in material default or breach of any of its obligations under any one or more of
the End-User Agreements or other agreements or obligations forming part of the
Purchased Assets, and there exists no state of facts which, after notice or
lapse of time or both, would constitute such a default or breach.  All of the
End-User Agreements or other agreements or obligations forming part of the
Purchased Assets, are now in good standing and in full force and effect without
amendment thereto, TUCOWS is entitled to all benefits thereunder and the other
parties to such contracts, agreements, commitments, indentures and other
instruments are not in default or breach of any of their material obligations
thereunder.  There are no contracts, agreements, commitments, indentures or
other instruments relating to the Shared Webhosting Business under which TUCOWS’
rights or the performance of its respective obligations are dependent upon or
supported by the guarantee of or any security provided by any other person.

 

(q)           Compliance with Laws.  In relation to the Shared Webhosting
Business, TUCOWS is not in violation in any material respect of any federal,
state or other law, regulation or order of any government or governmental or
regulatory authority, domestic or foreign.

 

12

--------------------------------------------------------------------------------


 

(r)                                   All Material Agreements.  There are no
material agreements that are necessary to enable HOSTOPIA to carry on the Shared
Webhosting Business in the same manner and to the same extent as it has been
carried on by TUCOWS prior to the date hereof.

 

(s)                                 Complete Conveyance.  The assets included in
the Purchased Assets constitute all of the material assets of TUCOWS used in
carrying on the Shared Webhosting Business.  The Purchased Assets include all
rights, properties, interests, assets and agreements necessary to enable
HOSTOPIA to carry on the Shared Webhosting Business in the same manner and to
the same extent as it has been carried on by TUCOWS prior to the date hereof.

 

(t)            Copies of Documents.  Complete and correct copies (including all
amendments) of all contracts, leases and other documents referred to in this
Agreement or any schedule hereto or required to be disclosed hereby have been
made available to HOSTOPIA.

 

11.                               Covenants

 

TUCOWS covenants to HOSTOPIA that it will do or cause to be done the following
during the period A) beginning on the date this Agreement was signed and ending
on the Closing Date (“Interim Period”), or B) after the Closing Date, as
indicated below:

 

(a)                                  Investigation of Business and Examination
of Documents.  TUCOWS will provide access to and will permit HOSTOPIA, through
its representatives, to make such investigation of the operations, properties,
assets, databases and records of the Shared Webhosting Business and of its
financial and legal condition as HOSTOPIA deems necessary or advisable to
familiarize itself with such operations, properties, assets, records and other
matters and to facilitate the transfer of the Purchased Assets.  Such
investigations and inspections shall not mitigate or affect the representations
and warranties of TUCOWS hereunder, which shall continue in full force and
effect.

 

(b)                                 Conduct of Business.  Except as contemplated
by this Agreement or with the prior written consent of HOSTOPIA, TUCOWS will:

 

(I)            PROMPTLY ADVISE HOSTOPIA OF ANY FACTS THAT COME TO ITS ATTENTION
WHICH WOULD CAUSE ANY OF TUCOWS’ REPRESENTATIONS AND WARRANTIES HEREIN CONTAINED
TO BE UNTRUE IN ANY RESPECT;

 

(II)           PROMPTLY ADVISE HOSTOPIA IN WRITING OF ANY MATERIAL ADVERSE
CHANGE IN THE SHARED WEBHOSTING BUSINESS;

 

(III)          NOT AMEND THE REVENUE RECOGNITION POLICY WITH RESPECT TO THE
SHARED WEBHOSTING BUSINESS TO ACCELERATE THE RECOGNITION OF ANY DEVELOPMENT,
DISPOSITION, INCENTIVE, PERFORMANCE OR SIMILAR FEES PAYABLE UNDER THE END-USER
AGREEMENTS;

 

13

--------------------------------------------------------------------------------


 

(IV)                              NOT CREATE, INCUR OR ASSUME ANY ENCUMBRANCE
UPON, OR DISPOSE OF, ANY OF THE PURCHASED ASSETS;

 

(V)                                 NOT TERMINATE OR WAIVE ANY RIGHT OF
SUBSTANTIAL VALUE OF THE SHARED WEBHOSTING BUSINESS; AND

 

(VI)                              NOT ENTER INTO OR AMEND ANY MATERIAL AGREEMENT
RELATING TO THE SHARED WEBHOSTING BUSINESS.

 

(c)                                  Transfer of Purchased Assets.  On or before
the Closing Date, TUCOWS will cause all necessary steps and corporate
proceedings to be taken in order to permit the Purchased Assets to be duly and
properly transferred to HOSTOPIA.

 

(d)                                 Exclusivity.  TUCOWS agrees that,
notwithstanding the earlier termination of this agreement, prior to the Closing
Date it will not, directly or through its representatives or agents, solicit any
offer, entertain any offer or otherwise discuss or deal with any party other
than HOSTOPIA with respect to any competing transaction, the sale of TUCOWS’
assets or the sale of the shares of TUCOWS.

 

(e)                                  Payment of Adjustment. TUCOWS shall pay
HOSTOPIA an amount equal to the Adjustment, no later than 90 days following the
Closing Date.

 

(f)                                    TUCOWS will provide all relevant
information in a timely fashion and reasonably assist HOSTOPIA in all efforts to
host the Migrated End-Users on HOSTOPIA’s servers on or before the date that is
90 days following the Closing Date.

 


12.                               INDEMNITY


 

TUCOWS shall indemnify HOSTOPIA from and against, all obligations, damages,
commitments and liabilities of, and claims against, HOSTOPIA arising from:

 

(a)                                  the breach of any of the terms of this
Agreement by TUCOWS;

 

(b)                                 all liabilities in respect of all
indebtedness of TUCOWS to all persons;

 

(c)                                  all liability claims relating to the
End-User Agreements prior to the Closing Date;

 

(d)                                 all liability claims relating to any service
performed prior to the Closing Date;

 

(e)                                  all liabilities for all taxes, duties,
levies, assessments and other such charges, including any penalties, interests
and fines with respect thereto, payable by TUCOWS to any federal, state,
municipal or other government or governmental agency, authority, board, bureau
or commission, domestic or foreign, including, without limitation, any taxes in
respect of or measured by the sale, consumption or performance by TUCOWS of any
product or service prior to the Closing Date

 

14

--------------------------------------------------------------------------------


 

and any tax in respect of all remuneration payable to all persons employed in
the Shared Webhosting Business prior to the Closing Date;

 

(f)                                    any and all claims of unsecured trade
creditors or secured trade creditors of TUCOWS existing at the time of the
Closing Date or any action or proceeding to set aside the sale of the Purchased
Assets or to have the sale declared void for non-compliance with any bulk sales
legislation;

 

(g)                                 all liabilities for salary, bonus, vacation
pay and other compensation and all liabilities under benefit plans of TUCOWS as
well as severance payments, damages for wrongful dismissal and all related costs
in respect of the termination by TUCOWS of any employee of the Shared Webhosting
Business relating to employment of all persons in the Shared Webhosting Business
prior to the Closing Date.

 

HOSTOPIA shall indemnify TUCOWS from and against, all obligations, damages,
commitments and liabilities of, and claims against, TUCOWS arising from:

 

(a)                                  the breach of any of the terms of this
Agreement by HOSTOPIA;

 

(b)                                 HOSTOPIA’s operation of the Shared
Webhosting Business after the Closing Date; and

 

(c)                                  the Assumed Liabilities.

 


13.                               LIMITATIONS OF LIABILITY


 

Notwithstanding any other provision of this Agreement or any other agreement,
certificate of other documents made or delivered in order to carry out the
transactions contemplated hereby, the maximum liability of any party to this
Agreement under any claim, proceeding or action which may be brought by one
party against another (including its officers, directors or employees) as a
result of any non-fulfillment of any covenant or agreement under this Agreement,
or any incorrectness or breach of any representation or warranty contained
herein, shall be limited to the aggregate sums of the payments provided to
TUCOWS by HOSTOPIA hereunder.

 


14.                               CONFIDENTIALITY


 

Except as and to the extent required by law, HOSTOPIA shall not disclose or use,
and it shall cause its officers, directors, employees, agents and other
representatives not to disclose or use, any Confidential Information (as defined
below) with respect to TUCOWS and its Shared Webhosting Business furnished, or
to be furnished, by any representative of TUCOWS, at any time or in any manner,
except for its use in connection with its evaluation of the Purchased Assets. 
For purposes of this Agreement, “Confidential Information” means any information
about TUCOWS and its Business whether communicated in written form, verbally,
visually, technically or pursuant to any other media, and whether or not such
information (if disclosed in

 

15

--------------------------------------------------------------------------------


 

writing) is marked “confidential”. The term “Confidential Information” shall not
be deemed to include information which HOSTOPIA can demonstrate:  (i) is
generally available to or known by the public other than as a result of improper
disclosure by HOSTOPIA or any of its representatives or (ii) is obtained by
HOSTOPIA from a source other than TUCOWS or any of its representatives bound by
a duty of confidentiality to TUCOWS, provided that such source was not bound by
a duty of confidentiality to TUCOWS.

 


15.                               DISCLOSURE/PUBLIC ANNOUNCEMENTS


 

Neither TUCOWS, HOSTOPIA nor anyone on behalf of TUCOWS or HOSTOPIA will make
any public announcement concerning the transactions contemplated herein or
related negotiations without the other parties’ prior written approval, except
as may be required by law.  Where such an announcement is required by law prior
to or following the Closing Date, the party required to make the announcement
will inform the other parties of the contents of the announcement proposed to be
made and will use its reasonable efforts to obtain the other parties approval
for the announcement, which approval may not be unreasonably withheld.


 


16.                               NON-SOLICITATION OF EMPLOYEES


 

In the event that this agreement is terminated prior to the Closing Date for any
reason, TUCOWS and HOSTOPIA agree not to, directly or indirectly, solicit for
employment or hire employees of the other party for a period of one (1) year
from the date of this Agreement.

 


17.                               RESPONSIBILITY FOR FEES AND COSTS


 

TUCOWS and HOSTOPIA shall each be responsible for their own internal costs and
legal, accounting and other professional fees incurred in connection herewith,
the negotiation, preparation and execution of the Definitive Agreement, or
otherwise relating to the transactions proposed herein. HOSTOPIA shall not incur
any obligation for any finder’s, broker’s or agent’s fee in connection with the
transactions contemplated hereby.

 


18.                               TERMINATION


 

(a)                                 This Agreement shall be at an end if any of
the conditions precedent listed in Section 9 are not completed or waived by
HOSTOPIA or TUCOWS, as applicable, in its sole discretion, on or before the
Closing Date.

 

(b)                                In the event of termination of this
Agreement, the confidentiality obligations set out in Section 14 hereof shall
continue to be binding on the parties hereto.

 


19.                               GENERAL


 


(A)                                  WAIVER.  NO PARTY WILL BE DEEMED TO HAVE
WAIVED THE EXERCISE OF ANY RIGHT THAT IT HOLDS UNDER THIS AGREEMENT UNLESS SUCH
WAIVER IS MADE IN WRITING.  NO WAIVER MADE WITH RESPECT TO ANY INSTANCE
INVOLVING THE EXERCISE OF ANY SUCH RIGHT WILL BE DEEMED TO BE A WAIVER WITH
RESPECT TO ANY OTHER INSTANCE INVOLVING THE EXERCISE OF THE RIGHT OR WITH
RESPECT TO ANY OTHER SUCH RIGHT.

 

16

--------------------------------------------------------------------------------


 


(B)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, AND ALL SUCH COUNTERPARTS TAKEN TOGETHER
SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS AGREEMENT MAY
BE EXECUTED BY FACSIMILE OR ELECTRONIC SIGNATURE.


 


(C)                                  SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT OR THE APPLICATION OF SUCH PROVISION TO ANY PARTY OR PERSON OR
CIRCUMSTANCE SHALL BE HELD ILLEGAL, INVALID, OR UNENFORCEABLE, THE REMAINDER OF
THIS AGREEMENT, OR THE APPLICATION OF SUCH PROVISION TO A PARTY OR PERSON OR
CIRCUMSTANCE OTHER THAN THOSE AS TO WHICH IT IS HELD ILLEGAL, INVALID, OR
UNENFORCEABLE SHALL NOT BE AFFECTED THEREBY.  EACH PROVISION OF THIS AGREEMENT
IS INTENDED TO BE SEVERABLE, AND IF ANY PROVISION IS ILLEGAL, INVALID OR
UNENFORCEABLE IN ANY JURISDICTION, THIS WILL NOT AFFECT THE LEGALITY, VALIDITY
OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION OR THE VALIDITY OF
THE REMAINDER OF THIS AGREEMENT.


 


(D)                                 GOVERNING LAW.  THIS AGREEMENT WILL BE
INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE PROVINCE OF ONTARIO,
CANADA.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have signed this Agreement.

 

 

HOSTOPIA.COM INC.

 

 

 

 

 

 

 

 

Per:

 /s/ C. Campbell

 

 

 C. Campbell

 

 

 

 

 

 

 

TUCOWS.COM CO.

 

 

 

 

 

 

 

 

Per:

 /s/ Elliot Noss

 

 

 Elliot Noss
 President and CEO

 

18

--------------------------------------------------------------------------------